Citation Nr: 1755580	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  10-36 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD


 C. D. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from January to June 1973, and from July to September 1978; and on active duty from January to June 2003, and from June 2006 to August 2007. 

This appeal to the Board of Veterans' Appeals (Board) arose from a RO rating decision dated in May 2010 which, inter alia, denied service connection for sleep apnea.  In May 2010, the Veteran filed an NOD.  An SOC was issued in November 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2011.

In May 2012, the Veteran testified during a Board video-conference hearing held before the undersigned Veterans Law Judge, a transcript of that hearing is of record.

In June 2014 and January 2017, the Board remanded the claim on appeal for additional development.  

In March 2017, the Veteran changed representation from the Disabled American Veterans to the Veterans of Foreign Wars of the United States.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

For reasons expressed below, the remaining claim on appeal is again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, in May 2017, the representative stated that the Veteran intended to file a service connection claim for headaches and attached a Veteran signed VA Form 21-0966 Intent to File a Claim for Compensation and/or Pension, or Survivors Pension and/or DIC.  A service connection claim for headaches has been raised by the record, but has not yet been addressed by the RO.  As such, this matter is not properly before the Board and is thus, referred to the RO for appropriate action.


REMAND

Unfortunately, the Board finds that further action on the appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

In March 2017, the Veteran raised an additional theory of entitlement.  He asserted that head, face and nose trauma sustained in service caused his sleep apnea.  He detailed three separate injuries causing facial trauma.  In support of his nexus contention, he submitted May 2017 and June 2017 Disability Benefit Questionnaires (DBQ) completed by three different physicians.  They provided general statements that facial trauma sustained during the Veteran's Afghanistan deployment led to subsequent obstructive sleep apnea (OSA).  

The June 2017 and August 2017 VA medical opinions do not reflect consideration of reported facial injuries as a cause for OSA.  In August 2017 and October 2017 correspondence, the Veteran and his representative asserted that the VA medical opinions were inadequate due to their failure to consider the favorable DBQs noted above.  In this case, the Board finds that an additional medical opinion is necessary to address the newly raised contention of in-service facial injuries causing sleep apnea and supporting medical reports.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination or to obtain an opinion when developing a service connection claim, even if not statutorily obligated to do so, it must provide or obtain one that is adequate for purposes of the determination being made).

Accordingly, on remand, the AOJ should arrange to obtain an addendum medical opinion with respect to the etiology of sleep apnea from an appropriately qualified physician.  The AOJ should only arrange for further examination of the Veteran if such is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file reflects that the most recent VA treatment records associated with the Veteran's claims file are from the VA Medical Center (VAMC) in Providence, Rhodes Island, dated December 27, 2016.  On remand, the AOJ should obtain updated records of any relevant VA treatment of the Veteran. since that date  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) (West 2012); but see also 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act (VCAA).  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  


Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Providence VAMC all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since December 27, 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically, request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from an appropriate physician addressing the etiology of sleep apnea. 

Only arrange for the Veteran to undergo another examination, by an appropriate physician, if deemed necessary in the judgment of the physician designated to provide the addendum opinion. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should reflect consideration of the Veteran's documented medical history and assertions.

Based on a review of all pertinent lay and medical evidence, for the currently diagnosed sleep apnea, the physician should render an opinion, consistent with sound medical principles as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that sleep apnea is causally related service, to specifically include in-service trauma to the head, face and nose.  

In addressing the above, the physician must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions-including , but not limited to, the Veteran's reported history, the service treatment records and post-service evidence, to particularly include the initial diagnosis and hospitalization for sleep apnea in July 2009 VA treatment records and March 2017 report of in-service head, face and nose injuries.  In particular, the  physician must consider and discuss the May 2017 and June 2017 DBQs authored by treating physicians in support of a nexus between sleep apnea and reported in-service head, face and nose injuries.    

The physician is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as his history, injuries (head, face and nose trauma), and as to the nature, onset, and continuity of  symptoms. Such lay reports should be considered, to the extent made, in formulating the requested opinion.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.

Complete, clearly stated-rationale for the conclusions reached must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, review the opinion obtained on remand to ensure that it includes the information requested above and is supported by detailed and adequate rationale.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in 
light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority.

7.  If the benefit sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 
(2012).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


